 

FILED

JUL 02 2019

Giers, U3, District Court
District Of Montana
Helena

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

UNITED STATES OF AMERICA, CR 18-20-H-CCL

Plaintiff,

vs. FINAL ORDER OF FORFEITURE
WILLIAM SEARS STEBBINS,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for a
Final Order of Forfeiture. The Court having reviewed said motion and brief
FINDS:

1, The United States commenced this action pursuant to 18 U.S.C. § 2253;

2. A Preliminary Order of Forfeiture was entered on April 25, 2019;

3. All known interested parties were provided an opportunity to respond
and that publication has been effected as required by 18 U.S.C.§ 982(b)(1) and 21
U.S.C. S 853(n)(1); and

4. It further appears there is cause to issue a forfeiture order under 18

U.S.C. § 2253.

 

 
 

IT IS THEREFORE ORDERED, DECREED, AND ADJUDGED:

1, The Motion for Final Order of Forfeiture is GRANTED.

2. Judgment of forfeiture of the following property shall enter in favor of
the United States pursuant to 18 U.S.C. § 2253, free from the claims of any other
party:

e Samsung Galaxy Tab 4 tablet, GSM_SM-T230NU, S/N:
R52H20GMYLP.

3. The United States shall have full and legal title to the forfeited

property and may aispose 14 it in accordance with law.

ch
Dated this Z ~~ day of July, 2019.

 
   

iL ardhe
S@.LOVELE —
Senior United Statés District Judge

 

 
